Citation Nr: 0839844	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  96-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to service connection for chloracne.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

The matter concerning entitlement to a total disability 
rating for compensation, due to individual unemployability 
(TDIU), initially came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  This claim has been 
previously remanded by the Board in September 2000, March 
2003, and May 2004.  

The matter concerning entitlement to service connection comes 
before the Board from an August 2006 rating decision issued 
by the Reno, Nevada RO.  This claim was remanded in March 
2008 to afford the veteran a second Travel Board hearing.  

In March 2008, the Board denied entitlement to service 
connection for a low back disorder.  In May 2008, the veteran 
expressed his desire to reopen his claim for service 
connection for a low back disorder, to include arthritis, 
secondary to his foot and ankle disorders.  He also raised a 
claim to reopen the issue of entitlement to service 
connection for right hip and right knee disorders, to include 
secondary to service connected disorders; and a claim of 
entitlement to service connection for a left knee disorder 
secondary to foot and ankle disorders.  Further, the 
appellant raised the issue of entitlement to increased 
ratings for his service connected right ankle and foot 
disorders.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate consideration.  


FINDING OF FACT

In July 2008, prior to promulgation of a decision in the 
appeal, in the course of a video conference hearing conducted 
by one of the undersigned Veteran Law Judges, the veteran 
expressed his desire to withdraw his appeal concerning the 
issue of entitlement to service connection for chloracne.  

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant concerning a claim for entitlement to service 
connection for chloracne have been met.  38 U.S.C.A. 
§ 7105(b)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  See also 38 C.F.R. 
§ 20.204.  In July 2008, the appellant informed VA of his 
desire to withdraw his appeal as to the issue of entitlement 
to service connection for chloracne.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this appealed matter and it is 
dismissed.


ORDER

The appeal as to the issue of entitlement to service 
connection for chloracne is dismissed.


REMAND

As noted above, the appellant has raised multiple issues.  As 
these issues are inextricably intertwined with the claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities, they 
must be adjudicated first.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Hence, this case is REMANDED for the following action:

The RO must adjudicate the issues whether 
new and material evidence has been 
submitted to reopen claims of entitlement 
to service connection for low back, right 
hip and right knee disorders, to include 
arthritis, secondary to service connected 
disorders.  The RO must also adjudicate a 
claim of entitlement to service 
connection for a left knee disorder 
secondary to foot and ankle disorders.  
Finally, the RO must adjudicate the claim 
of entitlement to increased ratings for 
his service connected right ankle and 
foot disorders.  The veteran is hereby 
informed that the Board will only 
exercise appellate jurisdiction over 
these issues if he perfects an appeal 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


			
	                  DEREK R. BROWN                                      
R. F. WILLIAMS
	                  Veterans Law Judge                                     
Veterans Law Judge 
	     Board of Veterans' Appeals	          Board of Veterans' 
Appeals



		
	WAYNE M. BRAEUER
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


